Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 11/08/2019.
Claims 1-18 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10-11, 17 is/are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2)   as being anticipated by Vik (U.S. Pub No. 20170242447).

Regarding claim 1

	Vik discloses 

	A work vehicle, comprising:
a chassis; (“A method for controlling a multi-axle work vehicle based on axle loading may generally include monitoring a load associated with loads transmitted through a pivot pin of a track assembly of the work vehicle, wherein the track assembly is configured to be rotatably coupled to an engine of the work vehicle via an axle assembly.” [Abstract]

a first axle carried by the chassis;
a pair of first wheels rotatably coupled to the first axle; (“a drive wheel of each front track assembly is typically rotationally coupled to a front axle assembly of the work vehicle for transferring torque transmitted from the engine to the front track assembly” [2] Where the front axle is rotatably coupled to a pair of wheels. The drive wheels which are item 22 of Fig. 2)

a first weight sensor associated with the first axle and configured to output a first weight signal; (“a controller of the system may be configured to estimate an axle load being applied through one or more of the vehicle's axle assemblies. The axle load estimated by the controller may then be used to provide a control output for the work vehicle.” [18-19] A weight sensor is in the axle assembly which calculates/ outputs calculated weight.

a second axle carried by the chassis;
a pair of second wheels rotatably coupled to the second axle; (“a drive wheel of each rear track assembly is typically rotationally coupled to a rear axle assembly of the work vehicle for transferring torque transmitted from the engine to the rear track assembly.” Where the rear axle is rotatably coupled to a pair of wheels (item 22 of Fig. 2)

a second weight sensor associated with the second axle and configured to output a second weight signal; and (“a controller of the system may be configured to estimate an axle load being applied through one or more of the vehicle's axle assemblies. The axle load estimated by the controller may then be used to provide a control output for the work vehicle.” [18-19] A weight sensor is in the axle assembly which calculates weight.

a controller operatively coupled to the first weight sensor and the second weight sensor, the controller being configured to:
receive the first weight signal and the second weight signal; (“As such, by monitoring the load(s) being transmitted through the pivot pin(s) for the one or more of the vehicle's track assemblies, a controller of the system may be configured to estimate an axle load being applied through one or more of the vehicle's axle assemblies. The axle load estimated by the controller may then be used to provide a control output for the work vehicle.” [18-19] Controller system is receiving first and second weight signal

determine a weight distribution of the work vehicle based on the received first weight signal and the received second weight signal; (“the system may include sensors configured to monitor the loads transmitted through one or more pivot pin(s) of both the front and rear track assemblies. In such an embodiment, based on the monitored loads, the controller may be configured to estimate an axle load differential existing between the front and rear axle assemblies.” [20], “For instance, the sensors 110, 112, 114, 116 may be configured to monitor the vertical load being transmitted through each pivot pin 34A, 36A, 34B, 36B, which is indicative of the overall weight acting on each track assembly 12, 14. The weight acting on each track assembly 12, 14 is, in turn, generally proportional to the magnitude of the tractive effort being applied through each axle assembly 58, 60,” [35] System uses the four sensors to determine how weight is distributed across the vehicle. By taking the load of the front sensors and back sensors, it known how the front and rear axles are loaded

analyze the determined weight distribution to determine at least one recommended operating parameter; and
output a recommendation signal based on the at least one recommended operating
parameter. (“the system may include sensors configured to monitor the loads transmitted through one or more pivot pin(s) of both the front and rear track assemblies. In such an embodiment, based on the monitored loads, the controller may be configured to estimate an axle load differential existing between the front and rear axle assemblies.” [20];  “For instance, the control output may be associated with adjusting a ballast setting of the work vehicle based on the estimated axle load, such as by generating a notification for display to the operator (e.g., via a display device positioned in the operator's cab) that provides the operator with a ballast recommendation based on the vehicle's current axle loading and/or by transmitting a control signal that automatically adjusts the ballast setting for the work vehicle using an automatic ballast adjustment system.” [19] System has determined the weight distribution of the vehicle which it has determined it is sub optimal and outputs a better weight distribution. The system recommends an operating parameter to the user and has outputted the recommendation of the parameter via a signal which has changed the display to be understood by the user


Regarding claim 2
	As shown in the rejection above, Vik disclosed the limitations of claim 1

	Vik further discloses 

further comprising a display operatively coupled to the controller and configured to receive the recommendation signal and update a displayed graphical user interface based on the received recommendation signal. (“For instance, the control output may be associated with adjusting a ballast setting of the work vehicle based on the estimated axle load, such as by generating a notification for display to the operator (e.g., via a display device positioned in the operator's cab) that provides the operator with a ballast recommendation” [19] The display will show the recommendation by updating the GUI

Regarding claim 8
	As shown in the rejection above, Vik disclosed the limitations of claim 2

	Vik further discloses 

wherein the updated displayed graphical user interface presents at least one of a recommended weight amount and a recommended weight placement. (“the controller 102 may be configured to provide control outputs associated with adjusting a ballast setting for the work vehicle 10. Specifically, by estimating the axle load(s) applied through one or more of the vehicle's axle assemblies 58, 60, the controller 102 may be configured to determine a weight adjustment for the vehicle's ballast. For instance, based on the estimated axle load(s) applied through the rear axle assembly 60, the controller 102 may determine that the weight of the ballast carried on the front end of the work vehicle 10 may need to be increased or decreased. The controller 102 may then provide a suitable control output associated with adjusting the weight of the ballast. For instance, the controller 102 may be configured to generate a notification to be displayed to the operator (e.g., via a display device within the cab 18) that provides a ballast recommendation for the operator. The operator may then decide if he/she desires to adjust the vehicle's ballast based on the recommendation provided by the controller 102. Alternatively, for a work vehicle 10 including an automatic ballast adjustment system, the controller 102 may be configured to output a suitable control signal for automatically adjusting the vehicle's ballast based on the current axle loading estimated for the work vehicle 10.” [43] System will output weight change recommendation. The system recommends if the location of the weight be changed, and adjusts the weight of the ballast which would change the amount of weight.


Regarding claim 10:

Claim 10 recites a Method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 11:

As shown in the rejection above, Vik disclosed the limitations of claim 10.
Claim 11 recites a Method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 17:

As shown in the rejection above, Vik disclosed the limitations of claim 11.
Claim 17 recites a Method having substantially the same limitation as claim 8 above, therefore it is rejected for the same reason as claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-6, 9, 12-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vik in view of Ki (U.S. Pub No. 20190219489)

Regarding Claim 3

Vik does not explicitly teach wherein the controller is further configured to receive an additional parameter signal, however Ki does explicitly teach:

wherein the controller is further configured to receive an additional parameter signal. 
“Referring now to FIG. 3, a logic flow chart for determining a cone index 300 is illustrated. The logic flow chart 300 may primarily utilize the system components shown and described in FIGS. 1 and 2. Further, the logic flow chart 300 may apply the Brixius Traction Empirical Model (hereinafter “the Brixius Model”) to predict the cone index of the underlying surface 128 of the tractor 102. The Brixius Model as applied to vehicles with tires” [44] System receives an additional parameter, the cone index, which is used in agricultural work to ensure the vehicle does not sink into or destroy the soil while moving through it


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vik to include the teachings of as taught by Ki as Would combine as “Many work machines travel along an underlying surface or field as they perform a work function. Often, the work function includes pulling or pushing implements or the like coupled to the work machine. Alternatively, sometimes the work machine may have cargo stored thereon as it performs the work function. Regardless of the work function, it is advantageous to have the work machine performing at the highest possible efficiency during the work function to conserve energy and quickly complete the work function. One of the primary factors contributing to the efficiency of the work machine executing the work function is the traction of ground-engaging mechanisms of the work machine against the underlying surface. The amount of traction between the work machine and the underlying surface is often modified by altering certain conditions of the work machine. For example, a tire pressure of any tires on the work machine may be altered in order to allow better traction between the work machine and the underlying surface. Further still, ballast weight and location is frequently modified to create ideal traction for the work machine in view of the particular work function being executed. In another example, an electric hybrid system may be used to power ground engaging mechanisms of the implement.” [2-3] see also [4-5]. When using vehicles for farming, it is important to have grip to move the work vehicle through the field while maintaining the field to ensure proper crop growth and to prevent damage to the soil conditions. It would have been obvious to use the cone index as an additional parameter as it was created to allow work vehicles to efficiently move over soil

Regarding claim 4

The combinations of Vik and Ki, as shown in the rejection above, disclosed the limitations of claim 3

Ki further teaches:

wherein the controller is configured to output the recommendation signal further based on the received additional parameter signal. (“Now referring to FIG. 6, in a different embodiment the tractor 102 may adjust a ballast system 600 responsive to a change in cone index value as the tractor 102 moves along the field. More specifically, the tractor 102 may have a ballast weight 602 that is selectively positionable along ballast rails 604 between a front portion 606 and a rear portion 608. In this embodiment, the controller 202 may reposition the ballast weight 602 along the rails 604 to be biased towards the front portion 606 or the rear portion 608. In this embodiment, the cone index value may be considered when the controller 202 determines the proper location for the ballast weight 602 along the rails 604.” [79-81] see also [74-75] System receives additionally parameter, cone index, and will adjust the ballast weight to a position for most efficient use of the vehicle according to the cone index. It would have been obvious to instead have the system output the recommended optimal ballast position and weight for the vehicle to the user via the display so they could manually adjust the ballast if they saw fit. The system of Ki improves the instant limitations by have the vehicle automatically change the vehicles tire pressure to reduce the time the user must spend to set the vehicle up for optimal use. The Cone index that the vehicle wants to maintain is directly affected by the ballast position and tire pressure, by using the index with a known tire pressure, the system would know how to adjust the ballast for optimal conditions.

Regarding claim 5

The combinations of Vik and Ki, as shown in the rejection above, disclosed the limitations of claim 4

Ki further teaches:

wherein the additional parameter signal comprises at least one of an input tire size signal, an input tire pressure signal or an input mission signal. (“In other embodiments, however, the ground-engaging mechanism may be a track that propels the tractor 102 along an underlying surface 128. Likewise, the trailer 104 may also include at least one ground-engaging mechanism such as a wheel 126.” [31]; “The amount of traction between the work machine and the underlying surface is often modified by altering certain conditions of the work machine. For example, a tire pressure of any tires on the work machine may be altered in order to allow better traction between the work machine and the underlying surface. Further still, ballast weight and location is frequently modified to create ideal traction for the work machine in view of the particular work function being executed.” [3]; “In another example, the plurality of sensors includes a tire pressure sensor that identifies a tire pressure, wherein the controller determines an axle load based on the tire data and the tire pressure.” [8]; “Another embodiment is a method for determining a cone index of an underlying surface by providing a work machine having a plurality of sensors communicating with a controller and a first wheel assembly having a first axle and a first tire, storing, in the controller, tire data for the first tire, identifying, with the controller, sensor data at a first time, and determining, with the controller, a cone index of the underlying surface at the first time based on the sensor data and the tire data.” [11]; “the plurality of sensors includes a tire pressure sensor that identifies a tire pressure, wherein the controller determines an axle load based on the tire data and the tire pressure. the tire data includes a tire section height, a tire width, and a tire diameter. In one aspect of this example, the tire data includes a tire deflection ratio.” [8-9] Track or wheeled work vehicles are often used interchangeably and therefore would have good reason to combine Vik to have weight distribution system used on a wheeled system as taught by Ki. To generate the cone index additional parameter, the system is using the tire size and pressure. The additional parameter comprises at least size and pressure. These parameter signals are used to adjust ballast weight recommendation to ensure a proper set up is used based on cone index. Additionally, the system that vehicles have different traction requirements for different functions which directly relate to how the system will change the ballast weight. It would have been obvious to have included a mission signal as a parameter for recommending a ballast weight change. 


Regarding claim 6

The combinations of Vik and Ki, as shown in the rejection above, disclosed the limitations of claim 4

Ki further teaches:

wherein the received recommendation signal causes the display to present at least one of a recommended tire pressure for at least one of the wheels or a recommended speed of travel for the work vehicle. (“In other embodiments, however, the ground-engaging mechanism may be a track that propels the tractor 102 along an underlying surface 128. Likewise, the trailer 104 may also include at least one ground-engaging mechanism such as a wheel 126.” [31]; “From the cab, the operator may control the tractor 102 and trailer 104 via a plurality of controls. As shown, the cab 112 may include a display 116 or dashboard that visually shows control characteristics of the tractor 102 or trailer 104 such as speed, power, temperature, pressure, direction, tire pressure, ballast position, and any other type of control characteristic.” [32]; “In one aspect of this disclosure, a combination of all of the above embodiments may be implemented on a tractor or other work machine. More specifically, the tire pressure may be adjusted via the CTIS 204, the percentage of available torque applied to the electric motor 504 in the IPM may be adjusted, and the location of the ballast weight 602 may be altered responsive to a change in the calculated or previously recorded cone index. Any combination of the above-described systems may be implemented with one another and this disclosure considers combinations that aren't expressly described as well.” [81]; “the data set 400 may be used as a reference for the CTIS 204 during future or current use of the field or other area. More specifically, the CTIS 204 may load the data set 400 prior to entering the field or actively determine the data set 400. Next, the tractor 102 may use the CTIS 204 to adjust the tire pressure of the ground engaging mechanisms 108, 110 as the tractor 102 travels along the field. As the tractor approaches an area of the field that has a different cone index, such as entering the first region 410 from the second region 412 or the like, the CTIS 204 may adjust the tire pressure to a tire pressure that will better accommodate the measured cone index.” [74] System has a display system which outputs current tire pressure. System automatically changes tire pressure to optimal pressure. Through combination of Vik, which outputs recommendation, or automatically changes, weight distribution to optimal, it would have been obvious to have the system output the recommended tire pressure to allow the user to manually change tire pressure if they would like, instead of having the system automatically do this. The system of Ki is a step beyond the instant limitation as it increases ease of use to the user who does not need to manually check the recommended tire pressure to change it themselves. Based on the recommendation for efficient usage and ballast weight and location based on the weight distribution and cone index, the system outputs/ recommends a tire pressure to increase vehicle efficiency 

Regarding claim 9

Vik, as shown in the rejection above, disclosed the limitations of claim 8

Ki further teaches:

wherein the updated displayed graphical user interface further presents a recommended tire pressure for at least one of the wheels. (“In other embodiments, however, the ground-engaging mechanism may be a track that propels the tractor 102 along an underlying surface 128. Likewise, the trailer 104 may also include at least one ground-engaging mechanism such as a wheel 126.” [31]; “The amount of traction between the work machine and the underlying surface is often modified by altering certain conditions of the work machine. For example, a tire pressure of any tires on the work machine may be altered in order to allow better traction between the work machine and the underlying surface… In one example, a soft and sandy underlying surface requires low tire pressures to ensure proper traction is achieved for the work function. Alternatively, on a hard underlying surface relatively high tire pressures are utilized to provide an optimal traction and efficient execution of the work function.” [3-4]; “In one embodiment, the data set 400 may be used as a reference for the CTIS 204 during future or current use of the field or other area. More specifically, the CTIS 204 may load the data set 400 prior to entering the field or actively determine the data set 400. Next, the tractor 102 may use the CTIS 204 to adjust the tire pressure of the ground engaging mechanisms 108, 110 as the tractor 102 travels along the field. As the tractor approaches an area of the field that has a different cone index, such as entering the first region 410 from the second region 412 or the like, the CTIS 204 may adjust the tire pressure to a tire pressure that will better accommodate the measured cone index.  More specifically, the CTIS 204 or controller 202 may have stored therein a plurality of tire pressure values that correlate with different cone index values or ranges. As one non-exclusive example, a first tire pressure may correlate with CI1, a second tire pressure may correlate with CI2, and a third tire pressure may correlate with CI3. As the tractor 102 travels along the field, the GPS may identify the geographic location of the tractor 102 and the CTIS 204 may adjust the tire pressure to the appropriate pressure in view of the cone index value identified in the data set 400 for that particular geographic location.” [74-75] Ki teaches a system which uses tracks or wheels which are often used interchangeably for agricultural vehicles. Ki teaches that adjusting tire pressure allows for most efficient use of the vehicle. It would have been obvious to instead have the system output the recommended optimal tire pressure (the pressure the vehicle is automatically changing the tire pressure to) for the vehicle to the user via the display so they could manually adjust the pressures if they saw fit. The system of Ki improves the instant limitations by have the vehicle automatically change the vehicles tire pressure to reduce the time the user must spend to set the vehicle up for optimal use.


Regarding claim 12:

As shown in the rejection above, Vik disclosed the limitations of claim 11.
Claim 12 recites a Method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 13:

As shown in the rejection above, Vik and Ki disclosed the limitations of claim 12.
Claim 13 recites a Method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 14:

As shown in the rejection above, Vik and Ki disclosed the limitations of claim 13.
Claim 14 recites a Method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Regarding claim 15:

As shown in the rejection above, Vik and Ki disclosed the limitations of claim 13.
Claim 15 recites a Method having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 18:

As shown in the rejection above, Vik disclosed the limitations of claim 17.
Claim 18 recites a Method having substantially the same limitation as claim 9 above, therefore it is rejected for the same reason as claim 9.


Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vik in view of Rethy (“Microsoft Excel”)

Regarding claim 7:

As shown in the rejection above, Vik and Ki disclosed the limitations of claim 3.

Vik and Ki do not explicitly teach wherein the controller is further configured to output a parameter query signal to the display and the display is further configured to update the displayed graphical user interface to display at least one additional parameter input graphic, However Rethy does render obvious 

	wherein the controller is further configured to output a parameter query signal to the display and the display is further configured to update the displayed graphical user interface to display at least one additional parameter input graphic.

    PNG
    media_image1.png
    454
    636
    media_image1.png
    Greyscale

Rethy shows an excel budget templet which queries the user to input parameters. When the parameter is inputted, the display updates the graphical interface to update other parameters based on the inputted queried input request. This is well known in the art and is widely used to have users input required parameters to be update data sets. By combining this known interface set up with Vik and Ki, the required parameters would be input into the system to give valid recommendations.

Ki discloses

	(“In another example, the plurality of sensors includes a tire pressure sensor that identifies a tire pressure, wherein the controller determines an axle load based on the tire data and the tire pressure.  In yet another example, the tire data includes a tire section height, a tire width, and a tire diameter. In one aspect of this example, the tire data includes a tire deflection ratio.” [8-9]; “Yet another embodiment is a method for mapping cone index values for an underlying surface including providing a work machine having at least one wheel assembly with a tire, a controller having a processor and a memory unit, a deflection sensor configured to identify a deflection of the tire, a load sensor configured to identify a pulling load of the work machine, a speed sensor configured to identify a true ground speed of the work machine, and a location system, storing tire data in the memory unit of the controller, communicating a pull load signal to the controller with the load sensor to determine the pulling load of the work machine at a first time, determining an axle weight of the work machine, with the controller, based on a deflection signal from the deflection sensor and the tire data at the first time, determining a slip ratio of the work machine, with the controller, based on the speed of the work machine at the first time, calculating a first cone index value at the first time, with the controller, using the tire data, pull load, axle weight, and slip ratio, determining a first geographic position identified by the location system of the work machine at the first time, and storing the first geographic location and the first cone index value in the memory unit of the controller.” [18] System is using data regarding the vehicle to update its settings. By removing automatic sensing of vehicle parameters, the user is burdened by the requirement to manually enter data about the vehicle which has been automatically calculated and entered by the system of Vik and Ki. 

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Vik and Ki to include the teaching of Rethy as entry of data parameters to calculate recommended data as is widely used to calculate optimal parameters, as is shown by Microsoft excel in which included templates as the user to input their specific parameters and a calculated result is outputted. The graphic display result is updated as the parameters are updated. This is a basic usage of graphic user interfaces which allow the average person to properly input required data into a system to output a desired value based on the inputs.

Regarding claim 16:

As shown in the rejection above, Vik and Ki disclosed the limitations of claim 12.
Claim 16 recites a Method having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/            Supervisory Patent Examiner, Art Unit 3668